Exhibit 10-d
NORDSON CORPORATION

EXCESS DEFINED CONTRIBUTION RETIREMENT PLAN
     The Nordson Corporation Excess Defined Contribution Retirement Plan
(“Plan”), originally established effective as of November 1, 1985, by Nordson
Corporation to supplement the retirement benefits of certain salaried employees,
designated by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) as permitted by Section 3(36) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), and amended and restated in
its entirety effective as of November 1, 1987, is hereby further amended as
restated effective as of January 1, 1988.
ARTICLE I
DEFINITIONS
               1.1 Definitions. The following words and phrases shall have the
meanings indicated, unless a different meaning is plainly required by the
context:
               (a) The term “Company” shall mean Nordson Corporation, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from any merger of Nordson Corporation with any other corporation or
corporations.
               (b) The term “Employee” shall mean any person employed by the
Company on a salaried basis who is designated by the Compensation Committee to
participate in the Plan and who has not waived participation in the Plan.
               (c) The term “Plan” shall mean the excess defined contribution
retirement Plan as set forth herein, together with all amendments hereto, which
Plan shall be called the “Nordson Corporation Excess Defined Contribution
Retirement Plan.”
               (d) The term “Employees’ Savings Trust Plan” shall mean the
Nordson Employees’ Savings Trust Plan in effect on the date of an Employee’s
retirement, death or other termination of employment.
               (e) The term “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time. Reference to a section of the Code shall include
such section and any comparable section or sections of any future legislation
that amends, supplements, or supersedes such section.
               (f) The term “Non-Union ESOP” shall mean the Nordson Corporation
Non-Union Employees Stock Ownership Plan and Trust in effect on the date of an
Employee’s retirement, death, or other termination of employment.

 



--------------------------------------------------------------------------------



 



                1.2 Additional Definitions. All other words and phrases used
herein shall have the meanings given them in the Employees’ Savings Trust Plan,
unless a different meaning is clearly required by the context.
ARTICLE II
EXCESS RETIREMENT BENEFIT
                2.1 Eligibility. An Employee who is a Participant in the
Employees’ Savings Trust Plan and or the Non-Union ESOP whose benefits under
either Plan have been limited by Section 401(a)(17), Section 401(k)(3),
Section 401(m), Section or 402(g)(1) or Section 415 of the Code, including
limitations on tax-deferred and employer-matching contributions, shall be
eligible for an excess retirement benefit determined by Section 2.2. In
addition, in the event that the Tax Deferred Contributions of an eligible
Employee under the Employees’ Savings Trust Plan are limited by the provisions
of Section 401(a)(17), Section 401(k)(3), Section 415 or 402(g)(1) of the Code,
such eligible Employee may elect to defer payment of that portion of his
compensation that otherwise could have been made as Tax Deferred Contributions
but for these limitations. The deferred payment election shall be made in
writing by the eligible Employee and delivered to the Company prior to the
beginning of a Plan Year. The election shall be irrevocable until the first day
of the next Plan Year. Nothwithstanding any of the foregoing, any reference in
Section 2.1 and 2.2 hereunder to the limitations imposed by Section 402(g)(1) of
the Code shall automatically include any amendments to such limitation to
reflect cost of living increases.
                2.2 Amount. The excess retirement benefit payable to an eligible
Employee or his beneficiary shall be an amount equal to the sum of:
(a) the amount, if any, of the limited contributions an eligible Employee
elected to defer in Section 2.1; ,
(b) an amount that, when added to the vested interest of such Employee in
Employer Matching Contributions under the Employees’ Savings Trust Plan, equals
the value his vested interest in Employer Matching Contributions would have been
on the date distribution commences under the Employees’ Savings Trust Plan if
the limitations of Section 401(a)(17), Section 401(k)(3), Section 401(m),
Section 415, or Section 402(g)(1) of the Code had not been in effect; plus
(c) an amount, if any, equal to the value of the vested interest an eligible
Employee would have been entitled to receive under the Non-Union ESOP if the
limitations of Section 401(a)(17) or Section 415 of the Code had not been in
effect.
In determining the value that an eligible Employees’ interest under the
Employees’ Savings Trust Plan would have been if the limitations of
Section 401(a)(17), Section 401(k)(3), Section 401(m), Section 415, or
Section 402(g)(1) of the Code, as applicable, had not been in effect as

 



--------------------------------------------------------------------------------



 



described in (a) and (b) above, it shall be assumed that:
(i) his Tax Deferred Contributions and his Employer Matching Contributions under
the Employees’ Savings Trust Plan were deposited on the dates such contributions
otherwise would have been made to the Employees’ Savings Trust Plan and held in
the guaranteed income contract maintained as part of the Guaranteed Fund that
holds the largest amount of assets from the Employees’ Savings Trust Plan for
such year; and
(ii) the interest rate actually paid with respect to such guaranteed income
contract under the Guaranteed Fund for the Employees’ Savings Trust Plan was
paid with respect to the contributions that would otherwise have been made under
the Plan; and
(iii) such interest was reinvested in the Guaranteed Fund for the Employees’
Savings Trust Plan for the Employees’ Savings Trust Plan on the date and in the
same manner as actual interest under the Guaranteed Fund.
     In determining the value that an eligible Employee’s interest under the
Non-Union ESOP would have been if the limitations of Section 401(a)(17) and
Section 415 of the Code had not been in effect as described in (c) above, it
shall be assumed that his Employer contributions under the Non-Union ESOP, if
any, were deposited on the dates such contributions otherwise would have been
made to the Non-Union ESOP, and invested and reinvested in Company stock in the
same manner and at the same time as the actual assets under the Non-Union ESOP
during such period.
                2.3 Payments. All payments under the Plan to an eligible
Employee or his beneficiary shall be made by the Company from its general
assets. The payment of the excess retirement benefits hereunder shall be made at
such time and in either a lump sum or equal monthly installments over a two
(2) year period as determined by and in the sole discretion of the Compensation
Committee of the Board of Directors. The payment of excess retirement benefits
hereunder that are attributable to amounts described in Section 2.2 (a) and
(b) hereof shall be payable in cash, whereas payment of any excess retirement
benefits hereunder that are attributable to amounts described in Section 2.2
(c) hereof shall be payable only in shares in Company stock.
                 2.4 Withdrawals. An Employee, upon demonstration of financial
hardship to and approval by the Compensation Committee, may withdraw from a Plan
an amount in cash not to exceed the lesser of $5,000.00 or fifty (50%) percent
of the Employee’s benefit in the Plan which is attributable to amounts described
in Section 2.2(a) and (b) hereof. An Employee shall be limited to one withdrawal
in any one Plan Year as such is defined in the Employees’ Savings Trust Plan.
The term “financial hardship” shall mean any extraordinary or unforeseeable need
for funds arising from events beyond the Employee’s control.
ARTICLE III

 



--------------------------------------------------------------------------------



 



ADMINISTRATION
          The Compensation Committee shall be responsible for the general
administration of the Plan, for carrying out its provisions, for carrying out
its provisions, and for determining the amount of any required excess benefit
payments, and shall have powers necessary to administer and carry out the Plan.
Actions taken and decisions made by the Compensation Committee shall be final
and binding upon all interested parties. In accordance with the provisions of
Section 503 of ERISA, the Compensation Committee shall provide a procedure for
handling claims for benefits under the Plan. The procedure shall be in
accordance with regulations issued by the Secretary of Labor and provide
adequate written notice within a reasonable period of time with respect to a
claim denial. The procedure shall also provide for a reasonable opportunity for
a full and fair review by the Compensation Committee of any claim denial. The
Compensation Committee shall be the “administrator” for purposes of ERISA.
ARTICLE IV
AMENDMENT AND TERMINATION
          The Company reserves the right to amend or terminate the Plan at any
time by action of its Board of Directors. No such action shall however adversely
affect any Employee or his beneficiary who is receiving excess retirement
benefits under the Plan, unless an equivalent benefit is provided under another
Plan or program sponsored by the Company.
ARTICLE V
MISCELLANEOUS
               5.1 Non-Alienation of Retirement Rights or Benefits. An Employee
or beneficiary is not permitted to assign, transfer, alienate or otherwise
encumber the right to receive payments under the Plan. Any attempt to do so or
to permit the payments to be subject to garnishment, attachment or levy of any
kind will permit the Company to make payments directly to and for the benefit of
the Employee, his beneficiary or any other person. Each such payment may be made
without the intervention of a guardian. The receipt of the payee shall
constitute a complete acquittance to the Company with respect to the payment.
The Company shall have no responsibility for the proper application of any
payment.
               5.2 Incapacity. The Company shall be permitted to make payments
in the same manner as provided for in Section 5.1 if in the judgment of the
Compensation Committee, an Employee or his beneficiary is incapable of attending
to his financial affairs.
               5.3 Plan Non-Contractual. This Plan shall not be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, nor shall it be construed as a
commitment on the part of the Company to continue the employment or the annual
rate of compensation of any such person for any period. All Employees shall
remain subject to discharge to the same extent as if the Plan had never been
established.
               5.4 Interest of Employee. The obligation of the Company under the
Plan to provide an Employee or his beneficiary with an excess retirement benefit
merely constitutes the unsecured promise of the Company to make payments as
provided herein. No person shall have any interest in, or a lien or prior claim
upon, any property of the Company.
               5.5 Controlling Status. No Employee or beneficiary shall be
eligible for a benefit under the Plan unless such Employee is an Employee on the
date of his retirement, death, or other termination of employment.

 



--------------------------------------------------------------------------------



 



                5.6 Claims of Other Persons. The provisions of the Plan shall in
no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company, its officers, employees, or directors,
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.
                5.7 No Competition. The right of any Employee or his beneficiary
to an excess retirement benefit will be terminated, or, if payment thereof has
begun, all further payments will be discontinued and forfeited in the event the
Employee or his beneficiary at any time subsequent to the effective date hereof:
(a) wrongfully discloses any secret process or trade secret of the Company or
any of its subsidiaries, or
(b) becomes involved directly or indirectly as an officer, trustee, employee,
consultant, partner, or substantial shareholder, on his own account or in any
other capacity, in a business venture that within the two-year period following
his retirement or termination of employment, the Compensation Committee
determines to be competitive with the Company.
               5.8 Severability. The invalidity or unenforceability of any
particular provision of the Plan shall not effect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted therefrom.
                5.9 Governing Law. The provisions of the Plan shall be governed
and construed in accordance with the laws of the State of Ohio.
                EXECUTED this                      day of                     ,
1992.

            NORDSON CORPORATION
      By:         Title:            

 